Per Curiam,
In this action of assumpsit, judgment was entered on July 29, 1921, for want of an affidavit of defense; August 4,1921, within the term, a petition was filed in support of a rule to open judgment, accompanied by an af*166fidavit of defense; depositions were taken, and the court below, being impressed with the merits of the affidavit tendered, and that the default, in not sooner entering a defense, had been reasonably explained, made an order opening the judgment and letting defendants in to a defense. Plaintiffs have appealed from this order, complaining, in substance, that the averments of their answer to the rule to open had not been sufficiently overcome by depositions, and of “the inherent incredibility of the story” averred in the affidavit of defense. These were matters primarily for the court below, and, after consideration of all the points so well urged upon us by counsel for appellants, we are not convinced of an abuse of discretion; hence the order complained of will not be disturbed.
The appeal is dismissed.